

Exhibit 10.19


Additional Compensation Information


On February 8, 2005, the Compensation Committee of the Company recommended, and
the Board of Directors approved, the following 2005 annual base salaries payable
to M. Christine Jacobs, James A. MacLennan, Bruce W. Smith, R. Michael O’Bannon
and Tracy C. Caswell (the “Executive Officers”). With respect to Ms. Jacobs’
2005 salary, the determination was made by the independent directors of the
Company.
 
 
Named Executive Officer
Base Salary for
 2005
Jacobs
$431,000
MacLennan
$270,000
Smith
$237,000
O’Bannon
$186,000
Caswell
$180,000





Information regarding director compensation is set forth in the Company’s Form
8-K filed February 14, 2005 and incorporated by reference herein.




















